Title: To Benjamin Franklin from the Crew of the Alliance: Affidavit, 23 October 1779
From: Crew of the “Alliance”
To: Franklin, Benjamin


  
    On board the Alliance, Texel,Oct. 23, 1779.
    May it please you Excellency,
To bear the humble representation and petition of the Mariners and Marines on board the Continental ship Alliance.



Honored S I R,
We have been surprised with the information that our honored commander, Peter Landais, Esq; has been impeached of cowardice to your Excellency, relative to his conduct on the 23d day of September last.— We would beg your Excellency’s indulgeance while we humbly represent, that we conceive it don’t become us to enter into the particulars of his conduct, yet we would wish to say, the said Peter Landais, Esq; behaved through the whole of that day, and especially in the time of the action with his Britanic Majesty’s ships the Serapis and Countess of Scarborough, with the utmost magnanimity, prudence, and vigilence of a wise and resolute commander, and that he took all the possible methods in so calm a time, and in the night, to distress the enemy, and to help our friend.
Therefore we flatter ourselves and trust, that upon an impartial investigation of his conduct, these things will appear so plain to your Excellency as to remove all the dishonourable aspersions of the malignant.
We would further beg your Excellency’s clemency while we say we humbly conceive almost all of us have long since fulfilled our obligations to the said ship Alliance, and we look upon it a great hardship that we are detained in a foreign country on board the said ship, and should think it an addition to our present uneasiness to have a new commander appointed over us.— We would humbly pray your Excellency to consider our long absence from our distressed country and families, many of us by a tedious confinement in a British prison; and if it should appear consistent with your Excellency’s duty, and the interest of our country, that you should order us home, where, we humbly conceive, our suffering country may receive much greater service from your Excellency’s and our country’s devoted humble servants.



Paul Noyes,
Nicholas Wordbury,
Joseph Frederick,


Robert Embleton,
James Bouird,
George Allen,


Elias Hastine,
Henry Wrightington,
Jacob Nutter,



Alexander Anguish,
Charles Howard,
Aubur(?) Bennett,


James Colliton,
John Begram,
Addl(?) Fazen,


Robert Caider,
James Porter,
Joseph Blawt,


John Mazy(?),
Thomas Watch,
Richard Owen,


Samuel Bawl,
Michael Baptist,
William Stoaper,


John Keily,
John Dimond,
James Dickason,


John Thomas,
Charles Forbes,
Joseph Sticker,


Nathaniel Warner,
John Springs,
Thomas Baily,


John M. Blain
Joseph Still,
Nathan Porter,


James Young,
George Fe(?),
Ebenezer Brown,


Alexander Taylor,
John Kelly,
John Simpson,


William Cunningham,
James Poor,
William Shackford,


Charles M. Chastney,
Gillam Veil,
Thomas Mitony,


John Leak,
John Orr,
John Smith,


Samuel Gerchall,
Ebenezer(?),
Thomas Lewis,


Daniel Bumstock,
Daniel Jackson,
We, whose names are here written,do attest this a true copy.


John Forester,
William Bocks


James Mozan,
John Pare,


Samuel Dale,
John Rick,


Ebenezer Edward,
Joseph Shillahow,
Nathaniel Ingraham,


Joseph Mazary.
Benjamin Youlin,
John Spencer.





P.S. We, whose names are above, can attest, from the common conversation on board the ship, that the foregoing sentiments expressed, are the sentiments of all in our rank on board, but the shortness of the time, the business of the ship, many sick, and many on board Captain Jones, is the only reasons why more have not affixed their names.

